DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues the combination of Poirier-Pettis-Korbecki does not teach or suggest: “wherein the at least one peer-to-peer application is a decentralized register able to be read by at least each computer node of the at least one peer-to-peer network”. A newly discovered prior art reference was found and after consideration applicant’s arguments are moot. To overcome the combination and the prior art the examiner makes the following suggestions: description of operations after the readable information is gained by the other peers, also including the peer to peer applications are writable and that the peer to peer module is readable/writable within the peer to peer network.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 14 and 15 and 16, the limitation “means for causing the transmission of at least one control data set to at least one production unit” and “means for monitoring a production process of a first product by at least a part of the computer node”.  Supported in the specification at paragraphs 21, 117, 133, 134, and 150. 
The interpretation for claims 15 and 16 incorporates the interpretation of claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier, USPN 9,223,532 B1 (hereafter referred to as Poirier) in view of Pettis, USPAP 2012/0092724 A1 (hereafter referred to as Pettis) and Korbecki, US 2015/0189355 A1 (hereafter referred to Korbecki) and Herf et al., US 7770004 B2 (hereafter referred to as Herf).
Regarding claim 1, Poirier teaches a production system (abstract, printing system), comprising:
at least one production unit configured to produce at least one first product (The image forming device 220, 720 disclosed as several printing devices including a three dimensional printer, column 3, lines 18-25; column 8, lines 31-43); 
wherein the production unit comprises at least one processing tool configured to process at least one starting material supplyable to the production unit in order to produce the 
wherein the production unit comprises at least one peer-to-peer module configured to communicate with at least one peer-to-peer application of at least one peer-to-peer network with a plurality of computer nodes (the communication service 726 including hardware and software that enables the image forming device 720 to communicate using NFC unit 722 and I/O interfaces 762, column 8, lines 39-43); 
wherein each of the computer nodes of the peer-to-peer network comprises the peer-to-peer application (communicating as peers using peer to peer protocols of the NFC unit 722 and the image forming unit 724, column 2, lines 37-42); 
wherein the peer-to-peer application is configured to cause transmitting of at least one first control data set to the production unit (The image forming dialogue application formulates control data using a CAD application. Then sends the control data as an operation request or print job, column 3, lines 39-44; column 5, lines 6-10); 
wherein the processing tool is controllable in accordance with the received first control data set (configured to print based on operation request or print job, column 6, lines 30-35, 48-50; column 8, lines 34-39. Also see Figure 5.).
Poirier does not specifically teach wherein the production unit comprises at least one sensor configured to detect at least one status parameter regarding the production process of the first product; wherein the peer-to-peer module of the production unit is configured to transmit at least the detected status parameter to the peer-to-peer application; and wherein 
The combination of Poirier and Pettis does not specifically teach wherein client/server participation is excluded in the peer-to-peer application within the peer-to-peer network. However, in the same field of endeavor, Korbecki teaches wherein client/server participation is excluded in the peer-to-peer application within the peer-to-peer network (p. 121, “In such 
The combination Poirier and Pettis and Korbecki does not specifically teach wherein the at least one peer-to-peer application is a decentralized register able to be read by at least each computer node of the at least one peer-to-peer network. However, in the same field of endeavor, Herf teaches wherein the at least one peer-to-peer application is a decentralized register able to be read by at least each computer node of the at least one peer-to-peer network (column 1, lines 43-48; “Users can search for files on a number of peer-to-peer (or ‘p2p’) networks to find image files to download and share with others. The foregoing methods are file-based, wherein the request mechanism asks for the contents of a file and those contents are transferred over a network.” See also column 5, lines 53-67; “…[‘[S]ender’) makes available one or many files by transmitting permission data to a receiving peer (which can be a networked desktop computer, server, personal digital assistant, personal video recorder, cellular telephone, image server, or the like, which may be referred to for convenience as the ‘receiver’ or the ‘recipient’). The receiving peer, remembering, retrieving and transmitting this permission data, or selected portions thereof, back to the sender, can repeatedly request versions of the image by specifying a size (expressed, by way of example, as a bounding box) that the remote sender responds to with image data.”). It would have been obvious to one of 
Regarding dependent 2, the combination of Poirier and Pettis and Korbecki and Herf teaches the production system according to claim 1, above. Poirier does not specifically teach the peer-to-peer application is configured to cause transmitting of the first control data set to the production unit based on a production transaction agreement stored in the peer- to-peer application. However, in the same field of endeavor, Pettis teaches the peer-to-peer application is configured to cause transmitting of the first control data set to the production unit based on a production transaction agreement stored in the peer- to-peer application (based on providing credentials form the user preferences to grant access to fabrication resources for 3D printer, paragraph 68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poirier and Korbecki and Herf to substitute a printing access agreement from Pettis for the printer job information from Poirier to provide a more secure transaction environment and thereby grant access to the printers based on approved access information (paragraph 78, last 12 lines).
Regarding dependent claim 3, the combination of Poirier and Pettis and Korbecki and Herf teaches the production system according to claim 1, as cited above. Poirier teaches wherein the access to the first control data set is controlled by the peer-to-peer application (The print job which encapsulates the control data is embedded in a messages transmitted thru 
Regarding dependent claim 7, the combination of Poirier and Pettis and Korbecki and Herf teaches the production system according to claim 1, above. Poirier does not specifically teach wherein at least one of the computer nodes of the peer-to-peer network is configured to evaluate the transmitted status parameter; and wherein the peer-to-peer application is configured to control at least the production unit based on the evaluation result of the transmitted status parameter.  However, in the same field of endeavor, Pettis teaches wherein at least one of the computer nodes of the peer-to-peer network is configured to evaluate the 

Regarding claim 13, Poirier teaches a method for operating a production system, the method comprising: causing, by at least one peer-to-peer application, transmitting of at least one first control data set to at least one production unit (The image forming dialogue application formulates control data using a CAD application. Then sends the control data as an operation request or print job, column 3, lines 39-44; column 5, lines 6-10), and processing at least one starting material by at least one processing tool of the production unit in accordance with the received control data set in order to produce at least one first product (The image forming unit 724 includes software and hardware that configures the image forming device 720 to perform printing operations. Inherently, printing includes consuming the fabrication supplies for 3D printing, column 8, lines 31-39); wherein each of the plurality of computer nodes of the 
The combination of Poirier and Pettis does not specifically teach wherein client/server participation is excluded in the peer-to-peer application within the peer-to-peer network. However, in the same field of endeavor, Korbecki teaches wherein client/server participation is excluded in the peer-to-peer application within the peer-to-peer network (p. 121, “In such 
Poirier and Pettis and Korbecki does not specifically teach wherein the at least one peer-to-peer application is a decentralized register able to be read by at least each computer node of the at least one peer-to-peer network. However, in the same field of endeavor, Herf teaches wherein the at least one peer-to-peer application is a decentralized register able to be read by at least each computer node of the at least one peer-to-peer network (column 1, lines 43-48; “Users can search for files on a number of peer-to-peer (or ‘p2p’) networks to find image files to download and share with others. The foregoing methods are file-based, wherein the request mechanism asks for the contents of a file and those contents are transferred over a network.” See also column 5, lines 53-67; “…[‘[S]ender’) makes available one or many files by transmitting permission data to a receiving peer (which can be a networked desktop computer, server, personal digital assistant, personal video recorder, cellular telephone, image server, or the like, which may be referred to for convenience as the ‘receiver’ or the ‘recipient’). The receiving peer, remembering, retrieving and transmitting this permission data, or selected portions thereof, back to the sender, can repeatedly request versions of the image by specifying a size (expressed, by way of example, as a bounding box) that the remote sender responds to with image data.”). It would have been obvious to one of ordinary skill in the art before the effective 

Regarding claim 14, Poirier teaches a peer-to-peer application of a peer-to-peer network with a plurality of computer nodes (The image forming device 220, 720 disclosed as several printing devices including a three dimensional printer, column 3, lines 18-25; column 8, lines 31-43), wherein each of the computer nodes of the peer to peer network comprises the peer-to-peer application (communicating as peers using peer to peer protocols of the NFC unit 722 and the image forming unit 724, column 2, lines 37-42), comprising:
means for causing the transmission of at least one control data set to at least one production unit (The image forming dialogue application formulates control data using an CAD application. Then sends the control data as an operation request or print job, column 3, lines 39-44; column 5, lines 6-10). Poirier does not specifically teach means for monitoring a production process of a first product by at least a part of the computer nodes of the peer to peer network based on a status parameter regarding the production process of the first product, transmitted by a peer-to- peer module of the production unit, by means of the peer-to-peer application. However, in the same field of endeavor Pettis teaches, means for monitoring a production process of a first product by at least a part of the computer nodes of the peer to peer network based on a status parameter regarding the production process of the 
The combination of Poirier and Pettis does not specifically teach wherein client/server participation is excluded in the peer-to-peer application within the peer-to-peer network. However, in the same field of endeavor, Korbecki teaches wherein client/server participation is excluded in the peer-to-peer application within the peer-to-peer network (p. 121, “In such embodiments, user equipment devices may operate in a peer-to-peer manner without communicating with a central server.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Poirier and Pettis to substitute only peer to peer from Korbecki for the peer to peer networking from Poirier and Pettis to provide an equivalent type of content sharing with needing access to a cloud service and thereby provide an equivalent alternative.
The combination of Poirier and Pettis and Korbecki does not specifically teach wherein the at least one peer-to-peer application is a decentralized register able to be read by at least 
Regarding dependent claim 15, the combination of Poirier and Pettis and Korbecki and Herf teaches use of a peer-to-peer application according to claim 14 for controlling at least one production unit as cited above. Poirier teaches wherein the production unit comprises: 

at least one peer-to-peer module configured to communicate with at least one peer-to-peer application of at least one peer-to-peer network (communicating as peers using peer to peer protocols of the NFC unit 722 and the image forming unit 724, column 2, lines 37-42);  
wherein the processing tool is controllable in accordance with at least one received first control data set; wherein the transmission of the first control data set is causable by the peer- to-peer application (The image forming dialogue application formulates control data using a CAD application. Then sends the control data as an operation request or print job, column 3, lines 39-44; column 5, lines 6-10. See also Figure 5.).
Poirier and Korbecki and Herf does not specifically teach at least one input configured to receive at least one starting material; at least one sensor configured to detect at least one status parameter regarding the production process of the first product; wherein the peer-to peer module is configured to transmit at least the detected status parameter to the peer-to-peer application. However, in the same field of endeavor, Pettis teaches at least one input configured to receive at least one starting material (access to material for indicated by the status parameters, p. 31); at least one sensor configured to detect at least one status parameter regarding the production process of the first product (status parameter represented by location of object 112 on a conveyor, paragraph 31, and image content analyzed to 
Regarding dependent claim 16, Poirier and Pettis and Korbecki and Herf teaches wherein the at least one production unit is a 3D printer (Poirier, The image forming device 220, 720 disclosed as several printing devices including a three dimensional printer, column 3, lines 18-25; column 8, lines 31-43), wherein each of the computer nodes of the peer to peer network comprises the peer-to-peer application (communicating as peers using peer to peer protocols of the NFC unit 722 and the image forming unit 724, column 2, lines 37-42).

Claims 4, 8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier and Pettis and Korbecki and Herf as applied to claims 1, 3 above, and further in view of  Milazzo et al, USPN 10,063,529 B2 (hereafter referred to as Milazzo).
Regarding the dependent claim 4, the combination of Poirier and Pettis and Korbecki and Herf teaches the production system according to claim 3, above. Poirier and Pettis and Korbecki and Herf does not specifically teach wherein at least the first control data set is encrypted by at least one first encryption key; wherein the peer-to-peer application is 
Regarding dependent claim 8, the combination of Poirier and Pettis and Korbecki and Herf teaches the production system according to claim 1, above. The combination of Poirier and Pettis and Korbecki and Herb does not specifically teach wherein the peer-to-peer module of the production unit is further configured to receive a unique product identification code from the peer-to-peer application; and wherein the production unit comprises at least one identification applying tool configured to provide at least the first product with the received 
Regarding dependent claim 10, the combination of Poirier and Pettis and Korbecki and Herf teaches the production system according to claim 1, above. Poirier does not specifically teach the peer-to-peer application is a decentralized register or a shared database; wherein the peer-to-peer application is configured to store data with given certain proofs or signatures. However, Milazzo teaches the peer-to-peer application is a decentralized register or a shared database (distributed ledger, column 5, lines 16-29); wherein the peer-to-peer application is configured to store data with given certain proofs or signatures (column 6, lines 4-14, 53-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Poirier and Pettis and Korbecki and Herf to 
Regarding dependent claim 11, the combination of Poirier and Pettis and Korbecki and Herf teaches the production system according to claim 1, above. The combination of Poirier and Pettis and Korbecki and Herf does not specifically teach wherein the peer-to-peer application is a block chain or decentral ledger comprising at least two blocks coupled to each other. However, in the same field of endeavor, Milazzo teaches wherein the peer-to-peer application is a block chain or decentral ledger comprising at least two blocks coupled to each other (column 6, lines 4-14, 53-56). For motivation for combination see claim 10, above.
Regarding dependent claim 12, the combination of Poirier and Pettis and Korbecki and Herf teaches the production system according to claim 1, as cited above. The combination of Poirier and Pettis and Korbecki and Herf fails to teach or suggest wherein at least a part of the computer nodes and/or participants of the peer-to-peer network is/are configured to validate at least one message received and/or generated by the peer-to-peer application. However, in the same field of endeavor, Milazzo teaches wherein at least a part of the computer nodes and/or participants of the peer-to-peer network is/are configured to validate at least one message received and/or generated by the peer-to-peer application (column 4, lines 4-14, 53-56). For the motivation for combination see claim 10, above.  

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Poirier and Pettis and Korbecki and Herf, further in view of Schultz et al., USPN 9,110,608 B2 (hereafter referred to as Schultz).


Regarding dependent claim 6, the combination of Poirier and Pettis and Korbecki and Herf teaches the production system according to claim 5, as cited above. Poirier and Pettis and Korbecki and Herf does not specifically teach wherein the at least one mobile transport unit 
the at least one storage unit comprises at least one peer-to-peer module configured to communicate with the at least one peer-to-peer application;  wherein the storage unit is controllable by means of the peer-to-peer application; and/or 
the at least one quality monitoring unit comprises at least one peer-to-peer module configured to communicate with the at least one peer-to-peer application; wherein the quality monitoring unit is controllable by means of the peer-to- peer application. However, in the same field of endeavor Schultz teaches  wherein the at least one mobile transport unit comprises at least one peer-to-peer module configured to communicate with the at least one peer-to-peer application; wherein the mobile transport unit is controllable by means of the peer-to- peer application; and/or 
the at least one storage unit comprises at least one peer-to-peer module configured to communicate with the at least one peer-to-peer application (Figure 8D, column 24, lines 32-39); wherein the storage unit is controllable by means of the peer-to-peer application; and/or 
the at least one quality monitoring unit comprises at least one peer-to-peer module configured to communicate with the at least one peer-to-peer application; wherein the quality monitoring unit is controllable by means of the peer-to- peer application (column 23, lines 50-59; column 24, lines 1-3, 15-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Poirier and Pettis and Korbecki and Herf to substitute a storage unit controllable by a peer to peer .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier and Pettis and Korbecki and Herf as applied to claim 1 above, and further in view of  Walker et al., USPN 10,046,521 B2 (hereafter referred to as Walker) and in view of Schultz.
Regarding dependent claim 9, the combination of Poirier and Pettis and Korbecki and Herf teaches the production system according to claim 1, as cited above. Poirier and Pettis and Korbecki and Herf does not specifically teach wherein the production system further comprises at least one transporting box having at least one locking module configured lock the transporting box; wherein the transporting box is configured to receive at least the first product; and wherein the locking module comprises an interface module configured to receive a release information provided by the peer-to-peer application causing the release of the locking module. However, in the same field of endeavor, Walker teaches wherein the production system further comprises at least one transporting box having at least one locking module configured lock the transporting box (column 17, lines 9-12); wherein the transporting box is configured to receive at least the first product (column 17, lines 1-8); and wherein the locking module comprises an interface module configured to receive a release information provided by causing the release of the locking module (unlocking by entering an access code on the keypad, Figure 7, element 708, column 7, lines 61-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Poirier and Pettis to substitute the locking and unlocking of a transport box .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas et al., US 20140098398 A1, teaches a resource tracking system comprising utilizing a distributed system such as a blockchain that may exist on any number of the network nodes and is reconciled in a collaborative fashion.
Ishimura, US 10180817 B2, teaches a peer to peer network formed using WIFI direct communications for coupling printers and peer nodes to facilitate communication of jobs or information from a source to a destination through another peer node as a relay.
Lodolo, US 7688464 B2, teaches a peer to peer network of multifunction printers and mobile devices where the communication in the peer to peer network transfers print jobs from the mobile devices to a first printer and the first printer is able to transfer jobs to a second printer through peer to peer communication.
Berkey et al., US 7849203 B2, teaches a peer to peer network of compute nodes and resources such as printers. Communication in the peer to peer network each compute node peer is able to access resources and exchange permissions for resources a peer compute node controls.
Utsumi, US 9223527 B2, teaches a peer to peer network between first and second user terminals. A first user terminal communicates print jobs to a peripheral and the second user terminal is notified of the print job. The second user terminal can use the shared information to access the same peripheral. 
Webb et al., US 9588726 B2, teaches a distribution system for 3D objects that enhances editing, processing and transformation of 3D objects through a network peer compute nodes in the embodiment when a server is distributed in peer nodes. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452